Case 2:17-cv-04885-JFB-GRB Document 59 Filed 11/20/18 Page 1 of 1 PageID #: 1391




 Via CM/ECF                                      November 20, 2018
 Honorable Joseph F. Bianco
 United States District Court
  for the Eastern District of New York
 100 Federal Plaza
 Central Islip, New York 11722

                Re:    Travis v. Navient Corporation et al.,
                       Case No. 2:17-cv-04885-JFB-GRB

 Dear Judge Bianco:

        My firm and co-counsel represent the plaintiff Marie Travis (“Plaintiff”) in the above-
 referenced action. We make this submission pursuant to Eastern District of New York Local
 Rules 6.4 and 37.3(c) and section III.A of Your Honor’s Individual Practices.

        We make this submission because defendants Navient Corporation and Navient
 Solutions, Inc. (collectively “Navient” or “Defendants”) are refusing to engage in any
 meaningful discovery, taking the position in essence that a stay is in place because there are
 pending motions to dismiss before Your Honor.

        Defendants’ position is untenable. There is no stay in the matter, and Defendants’
 attempt to unilaterally grant themselves a stay violates both the spirit and letter of the Federal
 Rules of Civil Procedure.

         Plaintiff has tried to meet and confer with Defendants regarding this discovery dispute,
 but Defendants have not provided any meaningful discovery or cooperated with Plaintiff’s
 attempt to meet and confer regarding Defendants’ objections. Attached hereto as Exhibits A and
 B is Plaintiff’s most recent attempt to meet and confer and Defendants’ rejection of that attempt.

        Accordingly, we respectfully request an order from Your Honor directing Defendants to
 comply with their discovery obligations and provide responses to Plaintiff’s outstanding
 discovery requests.

                                                 Respectfully submitted,



                                                 Michael R. Reese

 Attachments: Exhibit A (October 30, 2018 correspondence from Plaintiff to Defendant)
              Exhibit B (November 12, 2018 correspondence from Defendant to Plaintiff)

 cc:    All counsel of record, via CM/ECF
